              Case 2:19-cr-00233-RAJ Document 37 Filed 10/14/20 Page 1 of 1



                                                      THE HONORABLE RICHARD A. JONES
 1

 2

 3

 4

 5                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE
 7
     UNITED STATES OF AMERICA,                       NO. 2:19-cr-00233-RAJ
 8
                           Plaintiff,
 9                                                   ORDER GRANTING DEFENDANT’S
                  v.                                 UNOPPOSED MOTION FOR
10
                                                     EXTENSION OF SELF-SURRENDER
     SAMUEL MCKEEMAN,                                DATE
11
                           Defendant.
12

13
           THIS COURT, having reviewed Defendant Samuel McKeeman’s Unopposed
14
     Motion for Extension of Self-Surrender Date, and the records and files in this case, and
15
     finding good cause,
16
           IT IS NOW ORDERED that Defendant’s Unopposed Motion for Extension of
17
     Self-Surrender Date (Dkt. #36) is GRANTED. The Court ORDERS that the defendant’s
18
     report date is extended from October 19, 2020 to January 4, 2021. He is directed to
19
     report on that date to the Federal Detention Center, Seattle, Washington to begin
20
     commencement of his sentence.
21
           DATED this 14th day of October, 2020.
22

23                                                   A
24                                                   The Honorable Richard A. Jones
                                                     United States District Judge
25


                                                                          LAW OFFICES
      ORDER GRANTING UNOPPOSED MOTION FOR                            CALFO EAKES LLP
                                                               1301 SECOND AVENUE, SUITE 2800
      EXTENSION OF SELF-SURRENDER DATE                           SEATTLE, WASHINGTON 98101
      (CASE NO. 2:19-cr-00233-RAJ) - 1                       TEL, (206) 407-2200 FAX, (206) 407-2224
